DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/10/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mihara et al (US 2017/0152411 A1).
Mihara teaches a sheet for heat bonding having dicing tape comprising a dicing tape and sheet for heat bonding is laminated on the dicing tape (e.g., substrate) (11); wherein the dicing tape comprises a pre-sintering layer (2) (e.g., pressure-sensitive adhesive layer) and a component migration prevention layer (3) (e.g., adhesive film); wherein the pre-sintering layer (2) or pressure-sensitive adhesive layer may comprise polycarbonate (i.e., an organic binder and thermally decomposable binder) (abstract, para 37, 40, 70, 78, fig 1).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mihara.
Mihara teaches the pre-sintering layer or pressure-sensitive adhesive layer may have a thickness of 1 to 50 μm (para 81); and the adhesive film or the component migration prevention layer may have a thickness of 1 to 300 μm (para 66). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Mihara, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugo et al (US 2014/0231983 A1).
Regarding claims 1, 2, 4, and 7, Sugo teaches a dicing tape (11) with a film adhesive (3) (i.e, a sheet for heat bonding having dicing tape, comprising a dicing tape; and a sheet for heat bonding, wherein the sheet for heat bonding is laminated on the dicing tape) (abstract, para 70-71, fig 1-2).
Regarding the pre-sintering layer and component migration prevention layer, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the film adhesive layer, therein creating a pre-sintering layer and component migration prevention layer, wherein the sheet for heat bonding is laminated on the MPEP § 2144.04 VIB).
Sugo teaches the adhesive film (and therein the pre-sintering layer and component migration prevention layer) may comprise polycarbonate (i.e., the pre-sintering layer contains an organic binder; the organic binder contained in the pre-sintering layer contains a thermally decomposable binder; and the organic binder contained in the component migration prevention layer contains a thermally decomposable binder) and fine metal particles (e.g., electrically conductive particles)(para 36, 55-56).
Regarding claim 3, Sugo teaches the adhesive film (and therein the pre-sintering layer and component migration prevention layer) may comprise 30% by weight or more of electrically conductive particles (para 61). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sugo, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 5, Sugo teaches the adhesive film (and therein the pre-sintering layer and component migration prevention layer) may comprise other oligomers (i.e., organic components) having a molecular weight of at least 100; so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of the organic components having a molecular weight of 500 or less MPEP § 2144.05 IIA).
Regarding claim 6, Sugo teaches the adhesive film (and therein the pre-sintering layer and component migration prevention layer) may have a thickness of 5 μm to 100 μm (para 16). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sugo, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new ground of rejection under 35 U.S.C. 103(a) in view of a new interpretation of Mihara and new prior art of record Sugo. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783